 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
 8
     CALVIN JONES, individually and on               No. 2:19-cv-01612-RSM
 9   behalf of all others similarly situated,
                                                     ORDER MODIFYING DATE BY WHICH
10                          Plaintiff,               DEFENDANT EFINANCIAL LLC’S AND
                                                     DEFENDANT RELIANT DIRECT
11            v.                                     INSURANCE SERVICE, INC.’S
                                                     RESPONSES TO THE COMPLAINT ARE
12   EFINANCIAL, LLC., a Washington                  DUE
     Limited Liability Company, and PARAISO
13   RELIANT DIRECT INSURANCE
     SERVICES, INC., a California
14   Corporation,
15                          Defendants.
16
              This matter comes before the Court on Defendants’ Unopposed Motion to Modify Date
17
     by Which Defendants Efinancial LLC’s and Defendant Reliant Direct Insurance Service, Inc.’s
18
     Responses to the Complaint are Due, and it is HEREBY ORDERED THAT:
19
              Defendants shall respond to the Complaint on or before December 17, 2019.
20    //
21
      //
22

23    //
24
      //
25

26

      ORDER (No. 2:19-cv-01612-RSM)                                          Perkins Coie LLP
                                                                         1201 Third Ave. Ste. 4900
                                                                            Seattle, WA 98101
                                                                            Tel: 206.359.8000
     146529585.1                                                            Fax: 206.359.9000
 1

 2
                      Dated this 5th day of December 2019.
 3

 4

 5

 6
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9
      Presented by:
10
       By: /s/ Nicola Menaldo
11     Nicola Menaldo, Esq
       NMenaldo@perkinscoie.com
12     PERKINS COIE LLP
       1201 Third Avenue, Suite 4900
13     Seattle, WA 98101-3099
       Telephone: 206.359.8000
14
       Debra R. Bernard, Esq.
15     Pro Hac Vice forthcoming
       ARDC No. 6191217
16     PERKINS COIE LLP
       131 South Dearborn Street, Suite 1700
17     Chicago, IL 60603-5559
       Telephone: 312.324.8400
18     Email: DBernard@perkinscoie.com
19     Attorneys for Defendant Efinancial LLC and
       Reliant Direct Insurance Services, Inc.
20

21

22

23

24

25

26

                                                                       Perkins Coie LLP
                                                                   1201 Third Ave. Ste. 4900
                                                                      Seattle, WA 98101
      ORDER (No. 2:19-cv-01612-RSM)                                   Tel: 206.359.8000
     146529585.1                                                      Fax: 206.359.9000
